Case: 13-10488   Document: 00512543884   Page: 1   Date Filed: 02/25/2014




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit
                             No. 13-10488                            FILED
                                                              February 25, 2014
                                                                Lyle W. Cayce
                                                                     Clerk


SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff−Appellee,

versus

C. KEITH LAMONDA,

                                      Defendant−Appellant,

versus

MICHAEL J. QUILLING,

                                      Appellee.




              Appeal from the United States District Court
                   for the Northern District of Texas
                           No. 3:06-CV-2136
     Case: 13-10488      Document: 00512543884         Page: 2    Date Filed: 02/25/2014


                                      No. 13-10488

Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       C. Keith LaMonda, federal prisoner # 26060-18, moves for leave to pro-
ceed in forma pauperis (“IFP”) in his appeal of the denial of his motions: (1) to
compel the receiver to comply with the Compromise and Settlement Agreement
(which the court construed as a motion for an order that the receiver show
cause why he should not be held in contempt for failing to comply with the
Agreement); (2) for an order freezing the assets of the receivership pending the
determination of the motion to compel; (3) for sanctions against the receiver;
and (4) to intervene. In his self-titled motion to compel, LaMonda alleged that
the receiver was in civil contempt of the order approving the Agreement
because he had breached various provisions pertaining to the payment of
expenses for LaMonda’s homestead property, the foreclosure of an equitable
constructive trust lien in favor of the receiver, and compensation concerning
assets recovered by the receiver with LaMonda’s assistance. The relief sought
through the three remaining motions was tethered to the resolution of the
motion to compel.
       By moving for leave to proceed IFP on appeal, LaMonda challenges the
district court’s certification that his appeal was not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry “is limited to
whether the appeal involves legal points arguable on their merits (and there-
fore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
quotation marks and citation omitted).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 13-10488     Document: 00512543884       Page: 3   Date Filed: 02/25/2014


                                   No. 13-10488

      LaMonda does not address the district court’s reasons for certifying that
his appeal was not taken in good faith. Rather, he argues that the court erred
because (1) it sustained some of his objections to the magistrate judge’s find-
ings, conclusions, and recommendation; (2) it erroneously construed his motion
to compel as a motion for “sanctions,” which altered the burden of proof; (3) the
magistrate judge’s evidentiary hearing was premature, and LaMonda was
denied the opportunity to conduct discovery; and (4) he is entitled to an
accounting of all assets seized by the receiver to determine the extent of the
receiver’s fraud and the damages LaMonda may claim under the Agreement.
Absent from LaMonda’s pleadings, however, is any discussion of the district
court’s determination that he had not shown that the receiver exceeded his
authority in foreclosing on the equitable lien or that LaMonda had assisted in
the recovery of “additional assets,” thereby triggering the compensation provi-
sion of the Agreement.
      Similarly, LaMonda does not attempt to show any error in the district
court’s reasoning that the nature of the relief sought properly fit the rubric of
civil contempt rather than some procedural means to assist with discovery.
Nor does he identify the evidence he would have sought through discovery or
an accounting further to support his claims against the receiver. Likewise,
LaMonda does not present any argument concerning the denial of his motions
to freeze receivership assets, for sanctions, and to intervene.
      In sum, LaMonda does not challenge the district court’s reasons for deny-
ing his motions or denying him leave to proceed IFP on appeal. See Baugh,
117 F.3d at 202. Pro se briefs are afforded liberal construction. Yohey v.
Collins, 985 F.2d 222, 225 (5th Cir. 1993). Nevertheless, when an appellant
fails to identify any error in the district court’s analysis, it is the same as if he
had not appealed that issue. Brinkmann v. Dallas Cnty. Deputy Sheriff Abner,



                                         3
    Case: 13-10488   Document: 00512543884     Page: 4   Date Filed: 02/25/2014


                                No. 13-10488

813 F.2d 744, 748 (5th Cir. 1987). Because LaMonda has failed to challenge
any legal aspect of the disposition of the claims raised in his motions or the
certification that his appeal is not taken in good faith, he has abandoned the
critical issues of this appeal. See id. Thus, the appeal lacks arguable merit
and is therefore frivolous. See Howard, 707 F.2d at 220. Accordingly, the
motion for leave to proceed IFP on appeal is DENIED, and the appeal is
DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.




                                      4